            Case 2:19-cv-03560-JLS Document 71 Filed 03/29/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERENCE D. JACKSON,                        :
     Plaintiff,                            :
                                           :
       v.                                  :      CIVIL ACTION NO. 19-CV-3560
                                           :
UNITED STATES OF AMERICA,                  :
et al.,                                    :
        Defendants.                        :

                                           ORDER

       AND NOW, this 29th        day of March, 2021, upon review of Defendants’ Motion to

Dismiss (Docket No. 35), and Plaintiff’s opposition thereto, it is hereby ORDERED as follows:

       1.      Defendants’ Motion to Dismiss (Docket No. 35) is GRANTED; and

       2.      This matter is dismissed.

                                           BY THE COURT:


                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
